     Case 1:19-cv-00950-AWI-SKO Document 17 Filed 06/11/20 Page 1 of 4


 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8       JOHN DEPROSPERO,                                   Case No. 1:19-cv-00950 AWI SKO
                   Plaintiff,
 9                                                          ORDER re SETTLEMENT CONFERENCE
                 v.
10                                                          (Doc. 16)

11       THIELE TECHNOLOGIES, INC., et al.,
                   Defendants.
12
         _____________________________________/
13

14
            This case is set for a Settlement Conference before Magistrate Judge Sheila K. Oberto on
15
     July 14, 2020 at 10:30 AM at the U.S. District Court, 2500 Tulare Street, Fresno, California,
16
     93721. To allow for sufficient time to handle the matter, the time for the settlement
17
     conference is hereby changed to 9:00 AM on July 14, 2020.
18
            Consideration of settlement is a serious matter that requires thorough preparation prior to
19
     the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
20
            1.        Pre-settlement Conference Exchange of Demand and Offer
21
            A settlement conference is more likely to be productive if, before the conference, the
22
     parties exchange written settlement proposals. Accordingly, at least 28 days prior to the
23

24   settlement conference, plaintiff’s counsel shall submit a written itemization of damages and

25   settlement demand to each defense counsel with a brief summary of the legal and factual basis

26   supporting the demand. No later than 21 days prior to the settlement conference, each defense

27   counsel shall submit a written offer to plaintiff’s counsel with a brief summary of the legal and

28   factual basis supporting the offer.
     Case 1:19-cv-00950-AWI-SKO Document 17 Filed 06/11/20 Page 2 of 4


 1           2.     Submission and Content of Confidential Settlement Conference Statements
 2           The parties are to send Confidential Settlement Conference Statements (Settlement
 3   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 4   14 days before the conference. Each statement shall be clearly marked “CONFIDENTIAL” with
 5   the date and time of the mandatory settlement conference indicated prominently. Each party shall
 6   also file a Notice of Submission of Confidential Settlement Conference Statement (See L.R. 270
 7   (d)).
 8           If the Settlement Conference is continued for any reason, each party must submit a new
 9   Settlement Statement that is complete in itself, without reference to any prior Settlement
10   Statements.
11           Each Settlement Statement shall include the following:
12                  a.     A brief summary of the core facts, allegations, and defenses, a forthright
13                         evaluation of the parties’ likelihood of prevailing on the claims and
14                         defenses, and a description of the major issues in dispute.
15                  b.     A summary of the proceedings to date.
16                  c.     An estimate of the cost and time to be expended for further discovery,
17                         pretrial, and trial.
18                  d.     The nature of the relief sought.
19
                    e.     An outline of past settlement efforts including information regarding the
20
                           "Pre-settlement Conference Exchange of Demand and Offer" required
21
                           above—including the itemization of damages—and a history of past
22
                           settlement discussions, offers, and demands.
23
                    f.     A statement of each party’s expectations and goals for the Settlement
24
                           Conference.
25

26
27

28

                                                      2
         Case 1:19-cv-00950-AWI-SKO Document 17 Filed 06/11/20 Page 3 of 4


 1            3.       Attendance by Zoom Videoconference of Trial Counsel and Parties Required
 2            As discussed with the parties, in light of the coronavirus (COVID-19) outbreak and the
 3   resulting courthouse restrictions, see General Orders Nos. 612–618, the settlement conference will
 4   be held by Zoom videoconference.
 5            The attorneys who will try the case and parties with full and complete settlement authority
 6   are required to attend the conference by Zoom videoconference.1 An insured party shall appear by
 7   a representative of the insurer who is authorized to negotiate, and who has full authority to
 8   negotiate and settle the case. An uninsured corporate party shall appear by a representative
 9   authorized to negotiate, and who has full authority to negotiate and settle the case. It is difficult
10   for a party who is not present to appreciate the process and the reasons that may justify a change in
11   one’s perspective toward settlement. Participation in the settlement conference by telephone (as
12   opposed to Zoom videoconference) is not an acceptable alternative, except under the most
13   extenuating circumstances. The Court will provide counsel with the Zoom call-in information by
14   email closer to the date of the settlement conference.
15            The Court expects both the lawyers and the party representatives to be fully prepared to
16   participate. The Court encourages all parties to keep an open mind in order to reassess their
17   previous positions and to discover creative means for resolving the dispute.
18            4.       Issues to Be Discussed
19
              The parties shall be prepared to discuss the following at the settlement conference:
20
                       a.       Goals in the litigation and problems they would like to address in the
21
                                settlement conference and understanding of the opposing side’s goals.
22
                       b.       The issues (in and outside the lawsuit) that need to be resolved.
23
                       c.       The strengths and weaknesses of their case.
24
                       d.       Their understanding of the opposing side’s view of the case.
25
                       e.       Their points of agreement and disagreement (factual and legal).
26
     1
27     Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
     subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by
28   a person or persons who occupy high executive positions in the party organization and who will be directly involved
     in the process of approval of any settlement offers or agreements.

                                                                3
     Case 1:19-cv-00950-AWI-SKO Document 17 Filed 06/11/20 Page 4 of 4


 1                    f.     Any financial, emotional, and/or legal impediments to settlement.
 2                    g.     Whether settlement or further litigation better enables the accomplishment
 3                           of their respective goals.
 4                    h.     Any possibilities for a creative resolution of the dispute.
 5            5.      Statements Inadmissible
 6            The parties are expected to address each other with courtesy and respect, and are
 7   encouraged to be frank and open in their discussions. Statements made by any party during the
 8   settlement conference are not to be used in discovery and will not be admissible at trial.
 9            6.      Pre-Settlement Telephonic Conference
10            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief, telephonic
11   discussion on July 8, 2020, at 3:00 PM (dial-in number: 1-888-557-8511; passcode: 6208204#).
12   Only attorneys and unrepresented parties are required to participate in the conference.
13

14   IT IS SO ORDERED.

15   Dated:        June 11, 2020                                    /s/   Sheila K. Oberto          .
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

                                                          4
